 


 HR 5462 ENR: To amend title 49, United States Code, to provide for limitations on the fees charged to passengers of air carriers.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 5462 
 
AN ACT 
To amend title 49, United States Code, to provide for limitations on the fees charged to passengers of air carriers. 
 
 
1.Limitation on fees charged to passengers of air carriers 
(a)In generalSubsection (c) of section 44940 of title 49, United States Code, is amended to read as follows: 
 
(c)Limitation on fee 
(1)AmountFees imposed under subsection (a)(1) shall be $5.60 per one-way trip in air transportation or intrastate air transportation that originates at an airport in the United States, except that the fee imposed per round trip shall not exceed $11.20. 
(2)Definition of round tripIn this subsection, the term round trip means a trip on an air travel itinerary that terminates or has a stopover at the origin point (or co-terminal).  . 
(b)ApplicabilityThe amendment made by subsection (a) shall apply with respect to a trip in air transportation or intrastate air transportation that is purchased on or after the date of the enactment of this Act.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
